OPINION OF THE COURT
John W. Sweeny, J.
This is an application by the petitioner for an order amending the provisions of a Santo Domingo divorce decree in order to provide an additional decretal paragraph authorizing petitioner to resume the use of her maiden name.
The provisions of section 240-a of the Domestic Relations Law provide for a mandatory decretal paragraph authorizing the former wife to resume the use of her maiden name if she desires "[i]n «any action or proceeding brought under the provisons of this chapter”. Therefore, it would appear that the Legislature only intended this provision to be placed in New York divorce decrees. And, considering the fact that there is no authority for this court to "add” decretal paragraphs to foreign divorce decrees, there does not seem to be any authority for this court to grant the present relief.
Although the court is aware of the very liberal intent set *561forth in the Memorandum of Assemblyman Edward F. Crawford to chapter 642 of the Laws of 1973 (NY Legis Ann, 1973, p 34), the wording of the statute would seem to prohibit the present relief. It is for the Legislature to amend either article 6 of the Civil Rights Law or section 240-a of the Domestic Relations Law in order to permit the present relief.
Accordingly, the application must be denied.